NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30227

                Plaintiff-Appellee,             D.C. No. 9:16-cr-00033-DWM-1

 v.
                                                MEMORANDUM*
NICHOLAS DENNIS LAMERE, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                   Donald W. Molloy, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Nicholas Dennis Lamere, Jr. appeals from the district court’s judgment and

challenges the 10-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lamere contends that the within-Guidelines sentence is substantively



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unreasonable. The district court did not abuse its discretion in light of the 18

U.S.C. § 3583(e) sentencing factors and totality of the circumstances, including

Lamere’s repeated violation of supervised release. See Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir.

2007). Moreover, contrary to Lamere’s contention, the record reflects that the

district court relied on only proper sentencing factors. See Simtob, 485 F.3d at

1062.

        AFFIRMED.




                                          2                                    19-30227